Citation Nr: 0840183	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
September 27, 2007, for status post lateral meniscectomy of 
the right knee with traumatic arthritis.  

2.  Entitlement to a rating in excess of 30 percent since 
November 1, 2008, for status post lateral meniscectomy of the 
right knee and total right knee arthroplasty with traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in September 2008.  A transcript of the hearing 
is of record.  

The issue of entitlement to a rating in excess of 30 percent 
since November 1, 2008, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal prior to 
September 27, 2007, the veteran's right knee disability was 
manifested by pain at the extreme ranges of motion, some 
anterior swelling, and some crepitus in the lateral 
compartment.  

2.  Throughout the rating period on appeal prior to 
September 27, 2007, limitation of extension, instability, 
laxity, effusion, redness, warmth, or deformity of the right 
knee was not exhibited, and no worse than 115 degrees of 
flexion of this joint was shown.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to 
September 27, 2007, for status post lateral meniscectomy of 
the right knee with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes (DCs) 5257, 
5260-5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the claim.  

Initially, by a February 1970 rating action, the RO granted 
service connection for residuals of a right knee injury (0 
percent, effective from November 7, 1969).  By an April 1995 
rating action, the RO redefined this disability as status 
post lateral meniscectomy of the right knee with traumatic 
arthritis and awarded a compensable evaluation of 10 percent, 
effective from November 17, 1994, for this disorder.  

The currently-appealed December 2005 rating action continued 
this evaluation.  Recently, by a November 2007 decision, the 
RO redefined the veteran's right knee disability as status 
post lateral meniscectomy of the right knee and total right 
knee arthroplasty with traumatic arthritis.  In addition, the 
RO awarded a temporary total rating from September 27, 2007 
(pursuant to DC 5055) and an increased rating of 30 percent, 
effective from November 1, 2008.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

On September 27, 2007, the veteran underwent a right total 
knee arthroplasty.  Pursuant to DC 5055, his right knee 
disability was evaluated as 100 percent disabling from the 
date of the surgery until October 31, 2008.  See 38 C.F.R. 
§ 4.71a, DC 5055.  The issue of entitlement to a rating in 
excess of 30 percent since November 1, 2008, will be 
discussed in the Remand portion herein.  The remaining issue 
to be adjudicated herein is the claim for a rating in excess 
of 10 percent for a right knee disability prior to 
September 27, 2007.  

According to the applicable rating criteria, traumatic 
arthritis is evaluated as with degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis, in turn, 
is evaluated based upon the limitation of motion of the joint 
involved.  38 C.F.R. § 4.71a, DC 5003.  See also VAOPGCPREC 
9-2004 (Sept. 2004) (in which the VA General Counsel 
determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2008).  According to a relevant diagnostic code, the 
following ratings are warranted for varying degrees of 
limitation of flexion of the knee:  10 percent (for 
limitation of flexion of the leg to 45 degrees) and 20 
percent (for limitation of flexion of the leg to 30 degrees).  
38 C.F.R. § 4.71a, DC 5260 (2008).  

The following ratings are warranted for varying degrees of 
limitation of extension of the knee:  10 percent (for 
limitation of extension of the leg to 10 degrees) and 20 
percent (for limitation of extension of the leg to 
15 degrees).  38 C.F.R. § 4.71a, DC 5261 (2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Also for consideration is the diagnostic code which evaluates 
impairment resulting from instability of the knee.  See 
VAOPGCPREC 23-1997 (July 1997) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of motion and instability of that joint).  
According to the appropriate diagnostic code, the following 
ratings are warranted for varying degrees of instability of 
the knee joint:  10 percent (for slight recurrent subluxation 
or lateral instability), 20 percent (for moderate recurrent 
subluxation or lateral instability), and 30 percent (for 
severe recurrent subluxation or lateral instability).  
38 C.F.R. § 4.71a, DC 5257.  

Prior to September 27, 2007, the veteran sought only rare 
outpatient treatment for his right knee.  Further, he 
underwent one VA examination of this joint during that time.  
These assessments demonstrated right knee pain at the extreme 
ranges of motion, some anterior swelling, some crepitus in 
the lateral compartment, and slight limitation of motion 
(from zero to 115 degrees).  The remainder of the evaluations 
were negative with stability in all planes and no effusion, 
laxity, redness, warmth, or deformity.  

Without evidence of limitation of flexion of the veteran's 
right knee to 30 degrees, an evaluation of 20 percent based 
on limitation of flexion of this joint is not warranted.  
With normal extension of the right knee, a separate 
compensable rating, based upon limitation of extension of 
this joint, cannot be granted.  Moreover, as the file 
contains no competent evidence of ankylosis of this joint, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula, a 20 percent rating based upon impairment 
resulting from such pathology is not warranted.  38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5262.  

The veteran described right knee pain on walking.  Physical 
examinations of his right knee have shown a slight limp 
(without the need for any assistive devices), pain at extreme 
ranges of motion, some anterior swelling, some crepitus in 
the lateral compartment, and slight limitation of motion.  

Significantly, however, multiple evaluations have also 
consistently shown stability in all planes and no effusion, 
laxity, redness, warmth, or deformity.  In fact, following 
the September 2005 evaluation, the examiner specifically 
concluded that the veteran exhibited no additional limitation 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use of his right knee.  Further, at that 
time, he denied experiencing any impairment in his activities 
of daily living and reported that anti-inflammatory 
medication helps to relieve his knee pain.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating prior to September 27, 
2007, for his right knee disability adequately portrays the 
functional impairment, pain, and weakness that the veteran 
experienced as a consequence of use of this joint during that 
time.  Of particular significance to the Board are the many 
normal findings shown on multiple evaluations during the 
applicable appeal period.  

Further, as the Board has previously discussed herein, 
multiple evaluations conducted on the veteran's right knee 
during the current appeal period prior to September 27, 2007, 
have consistently demonstrated no instability or laxity.  
Without evidence of slight recurrent subluxation or lateral 
instability of the veteran's right knee, a separate 
compensable rating of 10 percent is not warranted.  

Under these circumstances, there is no basis to award an 
increased disability rating for the service-connected status 
post lateral meniscectomy of the right knee with traumatic 
arthritis at any time during the current appeal prior to 
September 27, 2007.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable.  Hence, 
the appeal is denied.  

The Board has considered the written statements and sworn 
testimony of record.  Of note, at the hearing the veteran 
maintained that he was entitled to a rating in excess of 10 
percent prior to September 2007 because he was told that he 
needed a knee replacement.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As a layperson, however, he is 
not competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the veteran's right knee disability-has been provided by the 
medical personnel who have examined and treated him during 
the current appeal and who have rendered pertinent opinions 
in conjunction with the evaluations.  The medical findings, 
as provided in these examination and treatment reports, 
directly address the criteria under which this disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the subjective evidence of complaints of 
increased symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for the veteran's service-connected right knee 
disability is not warranted for any portion of the rating 
period on appeal.  In reaching this conclusion, the Board 
also finds that the benefit-of-the-doubt doctrine has been 
applied where appropriate.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's right knee disability 
required hospitalization or resulted in marked interference 
with employment at any time during the current appeal prior 
to September 27, 2007.  In fact, during that time, he 
received only rare outpatient orthopedic treatment.  Further, 
although at the September 2005 VA joints examination he 
described right knee pain "most days" at work, he reported 
that he was able to work full-time as a mail carrier for the 
United States Postal Service "without impairment."  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that the veteran's right 
knee disability resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal prior to September 27, 2007.  
Accordingly, the Board concludes that referral for 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disability 
at any time during that period.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating for his right knee disability-as this is the premise 
of the claim.  It is therefore inherent that he had actual 
knowledge of the rating element of this issue.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
assignment of a rating for this disability by a March 2006 
correspondence.  Any questions as to the appropriate 
effective date to be assigned are moot as this claim has been 
denied.  Any potential timing defect of this correspondence 
was cured by the RO's subsequent re-adjudication of the 
increased rating issue on appeal and issuance of a statement 
of the case in June 2006 and supplemental statements of the 
case (SSOCs) in February 2008 and June 2008.  

A VCAA letter sent to the veteran in May 2008 meets the 
requirements of Vazquez-Flores and is sufficient as to 
content.  Any potential timing defect of this correspondence 
was cured by the RO's subsequent re-adjudication of the 
increased rating issue on appeal, and issuance of an SSOC, in 
June 2008.  

Accordingly, the veteran can be expected to understand from 
the various letters from the RO what was needed to support 
his increased rating claim.  Indeed, he has demonstrated 
actual knowledge of what was needed to support this issue.  
Specifically, during the VA examination, he discussed the 
signs and symptoms of his right knee-with particular 
emphasis on the impact that this disability had on his daily 
life and employment.  Such statements demonstrate his actual 
knowledge in the understanding of the information necessary 
to support his claim.  For this reason, no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the veteran submitted records of private post-service 
treatment.  In addition, he was accorded a pertinent VA 
examination and set forth his contentions at a hearing before 
the undersigned VLJ at the RO.  Therefore, available records 
and medical evidence have been obtained in order to make an 
adequate determination as to the issue adjudicated in this 
decision.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the increased 
rating claim adjudicated in this decision.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A rating in excess of 10 percent prior to September 27, 2007, 
for status post lateral meniscectomy of the right knee with 
traumatic arthritis is denied.  


REMAND

As previously discussed herein, on September 27, 2007, the 
veteran underwent a right total knee arthroplasty.  Pursuant 
to DC 5055, his right knee disability was evaluated as 
100 percent disabling from the date of the surgery until 
October 31, 2008.  See 38 C.F.R. § 4.71a, DC 5055.  The issue 
of entitlement to a rating in excess of 30 percent since 
November 1, 2008, remains on appeal.  

Significantly, the claims folder contains no records of 
examination, or treatment, for the right knee since 
November 1, 2008.  A remand is, therefore, necessary to 
accord the veteran an opportunity to submit any records of 
recent pertinent treatment and to undergo a current VA 
examination to determine the current nature and extent of his 
right knee disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  After obtaining the appropriate 
release of information form where 
necessary, procure copies of any 
additional records of right knee 
treatment that the veteran may have 
received since November 1, 2008.  The 
Board is particularly interested in 
records of right knee treatment that 
the veteran may have received from 
Dr. Waddell Gilmore and Dr. Robert 
Oliverio since November 1, 2008.  
Associate all such available reports 
with the claims folder.  

2.  Schedule the veteran for an 
examination to determine the nature and 
extent of his right knee disability.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent right knee pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In particular, the 
examiner should discuss any limitation 
of motion and instability found.  

In addition, the examiner should 
discuss whether the veteran's right 
knee exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
right knee disability.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  

The examiner should also express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
veteran uses his right knee repeatedly 
over a period of time.  

3.  Following the completion of the 
above, re-adjudicate the issue 
entitlement to a rating in excess of 
30 percent since November 1, 2008, for 
status post lateral meniscectomy of the 
right knee and total right knee 
arthroplasty with traumatic arthritis.  

If the decision remains adverse to the 
veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
Court for further development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


